Citation Nr: 1619201	
Decision Date: 05/12/16    Archive Date: 05/19/16

DOCKET NO.  11-23 814	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for bilateral hearing loss. 


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Hemphill, Associate Counsel



INTRODUCTION

The Veteran served on active duty from August 1971 to May 1975.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.

The Board has reviewed the Veteran's paper claims file, as well as the electronic records in the Virtual VA and VBMS systems to ensure review of the totality of the evidence.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Remand is required to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration, and to afford the Veteran an adequate VA audiological examination.

The RO denied the Veteran's claim for entitlement to service connection for bilateral hearing loss as a result of negative nexus opinions.  The negative opinions were based on service treatment records showing that the Veteran did not undergo a significant shift in hearing from his induction to his separation evaluation.

The Veteran underwent a VA audiological examination in May 2010.  The audiologist was not provided with the Veteran's medical records or claims file; therefore, she was unable to provide an opinion regarding the etiology of the Veteran's hearing loss.  She indicated that if the medical records were provided, then she would provide an opinion; if the records were not found, then she would opine that the Veteran's hearing loss was at least as likely as not related to his service.

A VA addendum opinion was provided in August 2010.  The examiner (not an audiologist) indicated review of the Veteran's claims file, and opined that the Veteran's bilateral hearing loss was not related to noise exposure in the military.  The reasoning provided was that upon separation examination, the Veteran's hearing was normal and there was no significant shift in hearing between the entrance and discharge examinations.

In February 2012, another VA addendum opinion was provided by a different examiner who was not an audiologist.  This examiner also opined that the Veteran's bilateral hearing loss was not related to service because hearing upon discharge was normal, and there was no significant shift in hearing between entrance and separation.  The examiner relied on research from the Institute of Medicine, which suggested that there is no scientific basis for delayed-onset hearing loss.

There are several inadequacies in the examiners' opinions.  Firstly, it is not required that the Veteran have hearing loss noted in service in order to establish entitlement to service connection for hearing loss.  Therefore, both the August 2010 and the February 2012's examiners' reliance on the Veteran's normal hearing upon discharge as the only rationale for the negative etiology opinions renders these opinions inadequate.  Secondly, the February 2012 examiner cited to a medical study to support his conclusion that "if hearing is normal upon discharge, there is no evidence of hearing damage due to military noise exposure."  However, as indicated by one part of the report quoted by the examiner, that Institute of Medicine study does not definitively preclude the existence of delayed-onset hearing loss; instead, it says that the "understanding of the mechanisms and processes involved in the recovery from noise exposure suggests that a delay of many years in the onset of noise-induced hearing loss following an earlier noise exposure is extremely unlikely."  And lastly, the examiners do not address the fact that the Veteran's only reported acoustic trauma occurred during military service and the fact that the Veteran is service-connected for tinnitus based on in-service acoustic trauma.  For these reasons, the opinions are inadequate and another VA examination must be obtained.

Review of the claims file indicates that the RO reviewed VA treatment records that do not appear to be associated with the file.  In this regard, the September 2010 rating decision and July 2011 Statement of the Case (SOC) note VA treatment records from VAMC Minneapolis, dated from September 18, 2009 through November 18, 2009; and the January 2012 Supplemental Statement of the Case (SSOC) notes VA treatment records from VAMC Minneapolis, dated from March 3, 2011 through June 13, 2011.  However, these records are not associated with the paper claims file, VBMS or Virtual VA.  As these documents may be relevant to the Veteran's service connection claim, an attempt to locate and associate with the claims file any additional documents that were previously associated with the claims file must be made on remand.

In light of the remand, relevant ongoing medical records should also be requested. 38 U.S.C.A. § 5103A(c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  Request updated VA treatment records.

2.  Make all efforts to locate any VA treatment records noted on the September 2010 rating decision, July 2011 SOC, and January 2012 SSOC, that are not currently included in the electronic claims file.  Specifically, VA treatment records from VAMC Minneapolis, dated from September 18, 2009 through November 18, 2009 and VA treatment records from VAMC Minneapolis, dated from March 3, 2011 through June 13, 2011.  

All attempts to secure the Veteran's complete claims file should be documented by the AOJ.  A formal finding regarding unavailability of any missing documents should be issued if necessary, and the Veteran and his representative notified of such.

3.  Upon completion of directives #1 and #2, the Veteran should be afforded a VA audiological examination by an audiologist to determine the nature and etiology of any currently present hearing loss.  The claims file must be made available to and reviewed by the examiner, and the examination report should include discussion of the Veteran's documented medical history and assertions.  All appropriate tests and studies should be accomplished (with all results made available to the examining physician prior to the completion of his or her report), and all clinical findings should be reported in detail.  

Based on the examination results and a review of the record, the examiner should provide an opinion with respect to any currently present hearing loss as to whether:

a) It is at least as likely as not (50 percent or greater probability) that it is etiologically related to noise exposure sustained in active service?

b) It is at least as likely as not (50 percent or greater probability) that it is due to, or aggravated by, his service-connected tinnitus?

The examiner should note that the VA concedes exposure to hazardous noise in service, as the Veteran's military occupational specialty (MOS) as Infantry, Gun Crews, and Seamanship Specialist had a high probability of exposure to hazardous noise.  The examiner should comment on the changes in the various audio tests in service.

The examiner must provide a detailed explanation for each opinion rendered.

4.  Thereafter, review the claims file and ensure that the foregoing development actions, as well as any other development that may be in order, has been conducted and completed in full.

5.  Then, readjudicate the claim on appeal.  If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished a SSOC and given the appropriate opportunity to respond.  The case should then be returned to the Board for further appellate consideration, if in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Nathaniel J. Doan
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2015).




